DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear whether or not “a front plate” and “a biosafety cabinet” are positively recited and whether or not the “biosafety cabinet” is the same as the sealed use area recited in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20050084431 A1, provided in Applicant’s IDS of 11/30/2020) in view of Carbone et al. (US 20130230430 A1) and Monico et al. (US 20060018788 A1).
Regarding claim 1, Hill et al. teaches a sterilization gas purifying closed system device that performs a sterilization process on a sealed use area using a sterilization gas, the device comprising:
a gas pipe (Fig. 1: supply conduit 42)
connected to the use area (Fig. 1: isolator or room 22) via 
a first opening (Fig: 1: inlet 44) 
and a catalyst area (Fig. 1: 92 catalytic destroyer 92)
connected to the use area via a second opening that is open or closed by opening or closing 
a second valve (Fig. 1: valve 122), 
wherein the sterilization gas is a hydrogen peroxide gas (abstract: A vapor decontamination system for decontaminating a defined region. The system is comprised of a chamber defining a region, and a generator for generating vaporized hydrogen peroxide from a solution of hydrogen peroxide and water), 
wherein when the sterilization process is performed on the use area, if the second valve is closed and the first valve is open, the hydrogen peroxide gas is introduced into the use area from the gas pipe via the first opening (par. 28: The vaporized sterilant is introduced into the closed loop conduit circuit and is conveyed through supply conduit 42 by the carrier gas (air) into sterilization/decontamina-tion chamber or region 24 within isolator or room 22. During the conditioning phase, vaporized hydrogen peroxide is injected into sterilization/decontamination chamber or region 24 at a relatively high rate to bring the hydrogen peroxide level up to a desired level in a short period of time. During the conditioning phase, blower 82 causes air to continuously circulate through second fluid flow path "B" as vaporized hydrogen peroxide enters chamber or region 24 from vaporizer 32. Vaporized hydrogen peroxide exiting chamber or region 24 is directed through bypass conduit 132, thereby bypassing catalytic destroyer 92; NOTE: since the valve 122 is closed to the path containing the catalytic converter, it effectively behaves the same as a closed second valve in the instant claim), 
if the first valve and the second valve are open and a non-toxic gas is introduced from the gas pipe via the first opening, the hydrogen peroxide gas in the use area is introduced, in a push manner, into the catalyst area, and the hydrogen peroxide gas is purified (Fig. 1, par. 20: After the conditioning phase is completed, the decontamination phase is initiated. During the decontamination phase, the sterilant injection rate to vaporizer 32 and to sterilization/decontamination chamber or region 24 is decreased to maintain the concentration of vaporized hydrogen peroxide (VHP) constant and at a desired level… Controller 210 causes valve 122 to move to a position directing fluid flow in system 10 through first fluid flow path A, wherein the flow is directed through catalytic destroyer 92 and air dryer 94. Catalytic destroyer 92 breaks down the vaporized hydrogen peroxide flowing therethrough into water and oxygen: NOTE: since this water and oxygen travels along fluid path A in closed loop, it inevitably enters chamber 22 again through the first opening 44 and would push the hydrogen peroxide already in the chamber into the catalytic destroyer through valve 122, which is open to that path).

Hill et al. teaches wherein the isolator 22 is a sealable chamber and wherein the decontamination takes place while the chamber is sealed (par. 10: In accordance with yet another aspect of the present invention, there is provided a closed loop, flow-through vapor phase decontamination system, comprising a sealable chamber that has an inlet port and an outlet port). Hill et al. does not teach wherein the first opening is open or closed by opening or closing a first valve, because it does not teach a method step wherein after the introduction, if the first valve is closed and the use area is brought into a sealed state, the sterilization process is performed using the hydrogen peroxide gas, and wherein after a predetermined period of time, the first and second valves are opened to allow the hydrogen peroxide to be catalyzed. 
Carbone et al. teaches a gas sterilization chamber that also includes a method of scrubbing and removing the sterilant gas. It teaches introducing the sterilant gas into an enclosed chamber by opening a first valve, and then closing that first valve to bring the chamber to a sealed state (par. 46: Valve 132 is opened, allowing the gas from the pre-chamber 130 to pass into the sterilizing chamber 136. Valve 182 is opened to allow dry air to enter into the sterilizing chamber 136, and to push any remaining sterilant gas out of the pre-chamber 130 and into the sterilizing chamber 136. Finally, valves 182 and 132 are closed, isolating the sterilizing chamber from the other portions of the system) for a period of time (par. 47: a longer dwell, single exposure cycle). Furthermore, it teaches this method step as an alternative to cycling the steriliant gas in a loop into and out of the chamber (par. 47: In an embodiment, the additional chamber, which may be the pre-chamber, or an additional chamber, is used to circulate the sterilizing gas into and out of the sterilizing chamber… Each cycle may be the same as other cycles, or each cycle may have different parameters including, for example, longer or shorter dwell times, greater or lesser concentrations of sterilant gas, and higher or lower pressures. The inventors have determined that repeated exposure cycles may be more effective for sterilization than a longer dwell, single exposure cycle. The removal and re-introduction of the sterilant gas may achieve the same ends as would entirely cycling out the gas and cycling in new sterilant gas during repeated exposure cycles). 
Furthermore, Hill et al. teaches a need to keep the hydrogen peroxide concentration constant during the decontamination phase, which the method step of Carbone et al. accomplishes by isolating the chamber (par. 5: After the conditioning phase, the decontamination phase is run where sterilant injection rate is decreased to maintain the hydrogen peroxide level at a constant concentration level).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hill et al. to have a first valve disposed in its opening 44, which renders the apparatus capable of performing the step after the introduction, if the first valve is closed and the use area is brought into a sealed state, the sterilization process is performed using the hydrogen peroxide gas for a predetermined period of time, as taught by Carbone et al., in order that this step can be performed as an equivalent, substitute means of sterilizing the items inside the isolator 22 in addition to exposing the items to a gas that is cycled in and out of the isolator 22. 
Please note that this method step of claim 1, which claims an apparatus, is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. A user may elect to use the structure of the prior art to perform the same steps in the same order, so as long as the prior art structure is merely capable of performing them, it would read on the claim limitations. For example, a user may use the apparatus of Hill et al. modified by Carbone et al. to introduce a sterilant into the isolator 22 by opening its first valve and closing its second valve, then close its first valve and second valve to seal the isolator for a predetermined amount of time, and then open both first and second valves to allow gas to cycle in and out of the isolator. 
Hill et al. teaches a catalytic destroyer 92 (par. 21: Catalytic destroyer 92 is operable to destroy hydrogen peroxide (H.sub.2O.sub.2) flowing therethrough, as is conventionally known. Catalytic destroyer 92 converts the hydrogen peroxide (H.sub.2O.sub.2) into water and oxygen) but does not teach wherein platinum and palladium are provided as a catalyst in the catalyst area. 
Monico et al. teaches a sterilization enclosure using hydrogen peroxide to produce sterilizing steam (abstract). The hydrogen peroxide is catalyzed into steam using platinum and palladium as catalysts (par. 44: The most suitable "fuel" is H2O2 which can be decomposed by a number of catalysts, including silver, MnO2, Ruthenium, Platinum, Palladium, Gold, Rhodium, or combinations of these). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catalytic destroyer of Hill et al. modified by Carbone et al. to use platinum or palladium as catalysts, as taught by Monico et al., as a means to catalyze hydrogen peroxide for the purpose of sterilization so that the hydrogen peroxide gas is decomposed into a non-toxic substance. 
Regarding claim 3, Hill et al. modified by Carbone et al. and Monico et al. teaches the sterilization gas purifying closed system device according to claim 1, as set forth above, and further teaches a circulation pipe that connects the catalyst area to the use area (Fig. 1: return conduit 46); and
a circulation fan that circulates a gas in the circulation pipe (Fig. 1: blower 82), 
wherein a gas passing through the catalyst in the catalyst area is introduced to the use area through the circulation pipe, and a gas in the use area is pushed toward the catalyst area by the gas in the circulation pipe (Fig. 1, par. 30: Controller 210 causes valve 122 to move to a position directing fluid flow in system 10 through first fluid flow path A).
Regarding claim 4, Hill et al. modified by Carbone et al. and Monico et al. teaches the sterilization gas purifying closed system device according to claim 3, as set forth above, and further teaches, wherein an inlet of the circulation pipe for the gas passing through the catalyst is disposed on a side in the catalyst area which the hydrogen peroxide gas passing through the catalyst reaches (Fig. 1: the portion of return conduit 46 immediately upstream of catalytic destroyer 92), 
and an outlet of the circulation pipe for the gas passing through the catalyst is disposed on a side in the use area into which the hydrogen peroxide gas is introduced from the first opening (Fig. 1: the portion of return conduit 46 that feeds into vaporizer 32 is the outlet and even though this path merges with supply conduit 42 into the opening of the use area, it is still disposed on the same side as the opening of the use area).
	Regarding claim 7, Hill et al. modified by Carbone et al. and Monico et al. teaches the sterilization gas purifying closed system device according to claim 1, as set forth above, but does not further teach wherein the use area is a pass box.
	Carbone et al. teaches wherein its sterilization chamber 18 has a second door so that it can be a pass box (par. 29: In an embodiment, the housing 12 may include an additional door (not shown) for accessing the sterilizing chamber 18, allowing for pass-through operation of the sterilizer 10. As an example, such a pass-through device may be mounted into a wall opening between a clean room or a sterile area and an area having less or no control over air quality, sterility or particle load. Such a device may find application, for example, in a medical device manufacturing plant, in a pharmaceutical plant, in product flow in a hospital sterile processing department, or a controlled sterile laboratory).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolator 22 of Hill et al. modified by Carbone et al. and Monico et al. to have a second door, as taught by Carbone et al., so that it can serve as a pass-through device mounted on a wall opening between a clean room or a sterile area within the context of a medical device manufacturing plant, a pharmaceutical plant, or in a product flow of a hospital sterile processing department.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. modified by Carbone et al. and Monico et al. (hereinafter referred to as Modified Hill et al.) in further view of Cai (CN 106762228 A).
Regarding claim 2, Modified Hill et al. teaches the sterilization gas purifying closed system device according to claim 1, as set forth above, and teaches a catalytic destroyer using a platinum or palladium catalyst, but does not teach wherein in the catalyst, the platinum and the palladium which have a particulate shape are held with a SUS plate having a mesh-shaped opening portion.
Cai teaches a rocket engine that uses a hydrogen peroxide catalyst (abstract). For the purposes of building a support bed for the catalyst, Cai teaches, “catalyst 5 is a woven stainless steel mesh structure, particulate catalyst 6 is a particulate catalyst” (pg. 4 par. 12).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catalytic destroyer of Modified Hill et al. to be comprised of catalyst particles with a particulate shape arranged on a stainless-steel mesh plate, as taught by Cai, in order to form a catalyst bed. 

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. modified by Carbone et al. and Monico et al. (hereinafter referred to as Modified Hill et al.) in further view of Hill (US 8071021 B2)
Regarding claim 5, Hill et al. modified by Carbone et al. and Monico et al. teaches the sterilization gas purifying closed system device according to claim 1, as set forth above, and teaches monitoring and controlling the concentration of the sterilant gas inside the isolator 22 (par. 5: During a decontamination cycle, the room or isolator to be decontaminated is first dried to a low humidity level using a desiccant dryer. After the drying phase is complete, a conditioning phase is run wherein sterilant is injected into the room or isolator at a relatively high rate to bring the hydrogen peroxide level up to a desired concentration level in a short period of time. After the conditioning phase, the decontamination phase is run where sterilant injection rate is decreased to maintain the hydrogen peroxide level at a constant concentration level) and a display for providing information to the user (par. 25: Output unit 216 is provided to enable controller 210 to provide information to the user on the operation of system 10. Output unit 216 may be, by way of example and not limitation, a printer, display screen or LED display). 
but does not teach wherein a concentration sensor for the hydrogen peroxide gas is installed in the use area, and wherein whether or not a numerical value of the concentration sensor is less than or equal to a threshold value is displayed by a lamp or a display.
	Hill teaches a method and apparatus for hydrogen peroxide gas sterilization of articles in a chamber (Fig. 1, abstract). It teaches using a concentration sensor to measure concentration (C10L40-42: Vaporized hydrogen peroxide sensor 552 is capable of providing an indication of the concentration of vaporized hydrogen peroxide and water vapor).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolator 22 of Hill et al. modified by Carbone et al. and Monico et al. to have a concentration sensor, as taught by Hill, to fulfill the known need to measure the concentration of hydrogen peroxide gas inside the isolator. 
	Carbone et al. teaches displaying the concentration of the sterilant gas in order to help a user control the apparatus (par. 64: Control of the device may be implemented using a graphical user interface. The graphical user interface can include, for example, controls for run parameters (e.g., dosage/concentration of sterilant gas, pressure limits, cycles, dwell times, target pressures, etc.), readouts of metrology devices (e.g., timers, thermometers, pressure transducers, etc.) and controls or status outputs for various of the valves and compressors of the system). In addition, Hill et al. already teaches comparing the measured concentration of hydrogen peroxide to the desired level, as set forth above. Therefore, whether or not the hydrogen peroxide gas is less or equal to a threshold level is information that is already stored within the controller of Hill et al. However, Hill et al. merely states that the display displays information about the operation of the device, but does not explicitly teach displaying whether or not the concentration is below or equal to a threshold amount.
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Hill et al. modified by Carbone et al. and Monico et al. to display the concentration of hydrogen peroxide gas and whether or not it is less than or equal to a threshold amount, as taught by Carbone et al., in order to give the user enough information on the operation and status of the device to control the device. 
Regarding claim 6, Hill et al. modified by Carbone et al. and Monico et al. teaches the sterilization gas purifying closed system device according to claim 5, as set forth above, and further teaches an introduction of the hydrogen peroxide gas into the use area is performed only in a sealed state where the door is closed (par. 10: In accordance with yet another aspect of the present invention, there is provided a closed loop, flow-through vapor phase decontamination system, comprising a sealable chamber that has an inlet port and an outlet port, par. 23: System 10 thus defines a closed loop system having a first fluid flow path "A" and a second fluid flow path "B") and until a concentration of the hydrogen peroxide gas becomes less than or equal to a reference value, the door is locked (par. 32: Thereafter, the aeration phase is run to bring the vaporized hydrogen peroxide (VHP) level down to an allowable threshold (about 1 ppm). In this respect, as will be appreciated, blower 82 continues to circulate the air and sterilant through the closed loop system; NOTE: since the system is still in a closed loop, this means that the chamber remains sealed during this phase, and since this phase follows the previous steps, there is no intermediate step wherein the seal is broken) but does not explicitly teach wherein the use area has a door with an interlock mechanism.
	Carbone et al. teaches a sterilizing cabinet 18 closed by a door 16 (Fig. 1) that may be provided with an interlock that prevents the door from being opened unless a negative pressure is detected, which would indicate that a vacuum has been drawn to evacuate all the sterilant gas out of the chamber (claim 11: the enclosure being gas-tight and having a lock to selectively prevent or allow opening thereof… an interlock controller, configured and arranged to control the lock to prevent opening of the enclosure unless negative pressure is detected within the enclosure). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hill et al. modified by Carbone et al. and Monico et al. to have a door provided with an interlock mechanism that only opens the door once there is an indication that the sterilant in the sterilizing chamber has been safely drawn out, as taught by Carbone et al., in order to provide access to the interior of the chamber, to lock the chamber to prevent the escape of sterilant gas, as well as prevent unsafe exposure to the sterilant gas once the door is opened. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. modified by Carbone et al. and Monico et al. (hereinafter referred to as Modified Hill et al.) in further view of Baker, JR. et al. (US 20170175069 A1).
	Regarding claim 8, Modified Hill et al. teaches the sterilization gas purifying closed system device according to claim 1, as set forth above, but does not further teach wherein the use area is an incubator. 
	Baker, JR. et al. teaches a system and method for vaporized hydrogen peroxide cleaning of an incubation chamber. For the purposes of storing temperature sensitive items such as cell cultures while also keeping the items clean, the sterilization chamber also functions as an incubator (par. 2: Mammalian cell culturing in an incubation chamber is typically conducted at simulated human body conditions of 37 C (98.6 F) and moist environments (humidity 90%, just below dew point where condensation occurs). While mammalian cells grow best at these conditions, so does bacterial cells, mold and other unwanted organisms. These menaces can contaminate and ruin cell culture studies. For this reason, periodic decontamination and/or sterilization cycles are performed on cell culture equipment). In order to facilitate this heating, the sterilization chamber is equipped with a heating coil (Fig. 2, par. 69: with an electric heating unit or device in the form of a heating coil 29 within interior chamber 4).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolator of Modified Hill et al. to have a heating coil, as taught by Baker, JR. et al., in order to store and sterilize items that require high temperatures to maintain. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. modified by Carbone et al. and Monico et al. (hereinafter referred to as Modified Hill et al.) in further view of Kaneko et al. (US 20180001315 A1, provided in Applicant’s IDS of 12/31/2019).
	Regarding claim 9, Modified Hill et al. teaches the sterilization gas purifying closed system device according to claim 1, as set forth above, and further teaches wherein the use area is an operation space (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case a user can theoretically open the door of the apparatus of Modified Hill et al. and operate on items stored in the chamber) that can be a closed system by enclosing and sealing a front plate (the door of the apparatus of Modified Hill et al.) of a biosafety cabinet (isolator 22 can be interpreted to be a biosafety cabinet) and providing the interlock mechanism (the interlock of Modified Hill et al.). However, in light of the Specification, a biosafety cabinet is interpreted to have all the features of isolator 22 of Modified Hill et al., in addition to having a front plate that comprises a transparent window.	
	Kaneko et al. teaches a safety cabinet (abstract) with sterilizing means involving circulating gas (par. 37). Kaneko et al. teaches a need to combine sterilization with safety cabinets (par. 3-4: Moreover, in the fabrication environment of sterilized medicine and biological products, contamination risk of medicine is reduced by performing the fabrication in a work space having a certain level of cleanliness. Further, in a research field handling pathogens and carrying out genetic manipulations, a biohazard countermeasure is taken in which human/environment and biological specimen/pathogens are physically isolated. One apparatus for providing such space is the safety cabinet (“Class II cabinet for biohazard countermeasure” according to Japanese Industrial Standard (WS)). In the safety cabinet, air is supplied by an air blowing means, and the air is passed through an HEPA filter serving as an air cleaning means, according to which dust contained in the air is removed before the air is supplied to a predetermined space).
	For this purpose, Kaneko et al. teaches a safety cabinet with sterilization means which has a transparent door that allows the operator to look into the cabinet so that operations can be performed within it (par. 36: An operator 101 inserts his/her arms through a front face opening 102 of the safety cabinet 100, and performs operation while looking through a front face shutter 103 into a work space 104). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door to the sterilization chamber/isolator of Modified Hill et al. to have a transparent window, as taught by Kaneko et al., in order to allow the operator to conveniently operate within the sterilization chamber, where the items being operated on are inside a sterilized space. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796   

/KEVIN JOYNER/Primary Examiner, Art Unit 1799